DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  The claim should be dependent on Claim 8.  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 7 in the reply filed on March 29, 2021 is acknowledged.
Claims 8 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II Claims 8 – 19, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peidous, US2020/0126846 in view of Englekirk, US2020/0176252 and Shank, US 2018/0233401.
	Regarding Claim 1, Peidous teaches a silicon-on-insulator substrate 600, 700, comprising: a layered structure including, in layered order:
(1) a high-resistivity base layer 100, 500 having a first side and a second side opposite the first side, wherein the high-resistivity base layer comprises
(a) silicon, and 
(b) a trap-rich region 406, 504, wherein the trap-rich region has 
(i) a thickness that is in a range of 1 to 10 microns, and 
wherein the high-resistivity base layer has 
(a) a resistivity in a range of from 50 to 100 ohm-meters, and 
(b) a thickness in a range of from 500 to 700 microns; 
(2) a silicon dioxide layer 602, 702 positioned on the first side of the high-resistivity base layer, wherein the silicon dioxide layer has a thickness that is in a range of from 1000 to 5000 angstroms; and 
(3) a transfer layer 606, 706 positioned on the silicon dioxide layer, wherein the transfer layer comprises a silicon wafer, and wherein the transfer layer has a thickness that is a range of from 500 to 5000 angstroms with references to Fig. 3H in paragraphs 28, 33, 38, 40, 43, 45, 47, 54, 56, 64, 67, 76 and 79.
Peidous teaches depositing high resistivity silicon as the charge trapping layer, but fails to teach the trap-rich region (1) comprising arsenic diffused within the first side of the high-resistivity base layer and (2) (ii) a trap density that is in a range of 0.8*1010 cm2 eV-1 to 1.2* 1010 cm2 eV-1.
Regarding element (1), Englekirk teaches a trap-rich region 604 comprising arsenic 602 diffused within the first side of the high-resistivity base layer 402, 404 with reference to Figs. 6A and 6B in paragraphs 86, 90 for the benefit of providing proper function of non RF circuitry on the same substrate from those of the RF circuitry in paragraphs 87 – 89.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Peidous and provide the trap-rich region comprising arsenic diffused within the first side of the high-resistivity base layer for the benefit of providing proper function of non RF circuitry on the same substrate from those of the RF circuitry as taught by Englekirk in paragraphs 87 – 89.
	Regarding element (2), Shank teaches charge trapping layer (Trap-rich layer) having a trap density that is in a range of 0.8*1010 cm2 eV-1 to 1.2* 1010 cm2 eV-1 in paragraph 43 for the benefit of significantly decreasing the carrier lifetime and mobility of free charge carriers, which maintains the effective resistance of the substrate in paragraph 43.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Peidous and provide the trap-rich region wherein a trap density is in a range of 0.8*1010 cm2 eV-1 to 1.2* 1010 cm2 eV-1 for the benefit of significantly decreasing the carrier lifetime and mobility of free charge carriers, which maintains the effective resistance of the substrate as taught by Shank in paragraph 43.
Regarding Claim 2, Shank teaches the trap-rich region has a trap density that is in a range of 1010 cm2 eV-1 to 1.2* 1010 cm2 eV-1 in paragraph 43.  
Regarding Claims 3, Peidous in view of Englekirk and Shank fails to teach the trap-rich region comprises arsenic interspersed within a crystalline structure of the silicon of the high-resistivity base layer. 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the arsenic will be interspersed within a crystalline structure of the silicon of the high-resistivity base layer since implantation will lodge the arsenic atoms within the high-resistivity base layer since the TRL and the substrate in combination provide the high-resistivity base layer. 
Regarding Claim 4, Peidous teaches the trap-rich region has a thickness that is in a range of from 4 microns to 7 microns in paragraph 56.  
Regarding Claim 5, Peidous teaches the high-resistivity base layer has a thickness that is in a range of from 550 to 650 microns in paragraph 28.  
Regarding Claim 6, Peidous teaches the silicon dioxide layer has a thickness that is in a range of from 2000 to 4000 angstroms in paragraph 45.  
Regarding Claim 7, Peidous teaches the transfer layer has a thickness that is in a range of from 2000 to 3500 angstroms in paragraph 76.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 4, 2021